Name: Commission Implementing Regulation (EU) 2017/182 of 27 January 2017 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 3.2.2017 EN Official Journal of the European Union L 29/13 COMMISSION IMPLEMENTING REGULATION (EU) 2017/182 of 27 January 2017 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) Articles (so-called thumb grips for a game console controller) measuring approximately 20 mm in diameter and 6 mm in height made of elastic silicone (plastics) with an anti-slip surface. They are equipped with a self-adhesive aluminium profile, cut to the design of the support. These grips are used as caps on the joysticks of a game console controller. The thumb grip caps are intended to protect the game controller against the sweat, wear and tear caused by intensive use, as well as to prevent fingers from slipping off the controller, by means of their anti-slip surface. See image (*1) 3926 90 97 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 3926 , 3926 90 and 3926 90 97 . The thumb grips merely enhance the function of the game controller. Thus, they are neither adapting the game controller for a particular operation, nor increasing its range of operations, nor performing a particular service relative to the main function of the game controller or of the game console (see case C-152/10 Unomedical ECLI:EU:C:2011:402, paragraphs 13, 29 and 38). Consequently, the classification as an accessory of video game consoles and machines of heading 9504 is excluded. The article is therefore to be classified according to its constituent material (plastics) under CN code 3926 90 97 as other articles of plastics. (*1) The image is purely for information.